IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 5, 2009

                                     No. 08-10746                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk




IN THE MATTER OF LOYD REX CONNER,

                                                  Debtor,

           ___________________________________________________________


LOYD REX CONNER
                                                  Appellant,
v.

FIRST NATIONAL BANK, HASKELL,

                                                  Appellee.



                Appeal from the United States District Court for the
                            Northern District of Texas
                                  3:07-CV-294


Before DAVIS, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-10746

      After reviewing the record and considering the briefs of the parties, we
conclude that the district court correctly affirmed the bankruptcy court order
modifying the debtor’s plan. Based on the district court’s July 11, 2008 thorough
Amended Memorandum Opinion and Order, we affirm its judgment.
      AFFIRMED.




                                       2